EXHIBIT 10.13.2

 



Form of Lock-Up Agreement [Holders of less than 10%]

 

October __, 2013

 

Committed Capital Acquisition Corporation

712 Fifth Avenue

New York, NY 10019

 

Re: Committed Capital Acquisition Corporation - Offering of Common Stock



 

Dear Sirs:

 

The undersigned understands that Committed Capital Acquisition Corporation, a
Delaware corporation (“CCAC”) and CCAC Acquisition Sub, LLC, a Delaware limited
liability company and a wholly-owned subsidiary of CCAC (the “Merger Sub”), will
be entering into an Agreement and Plan of Merger (as the same may be amended and
restated from time to time, the “Merger Agreement”), with The ONE Group, LLC
(“TOG”) pursuant to which Merger Sub will merge with and into TOG (the
“Merger”), and, in connection therewith, the undersigned will receive shares of
CCAC’s common stock, par value $0.001 per share (the “Common Stock”). The
undersigned also understands that the CCAC is seeking to effectuate a private
offering of Five Million (5,000,000) shares of Common Stock that will be
consummated concurrent with the closing of the Merger (the “Private Offering”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Merger Agreement.

 

In order to facilitate the transactions contemplated by the Merger Agreement,
the undersigned hereby agrees that for the longer of (i) six (6) months
following the consummation of the Merger (the “Closing Date”) or (ii) 90 days
from the effective date of the resale registration statement (the “Private
Offering RS”) that CCAC is required to file with the Securities and Exchange
Commission per the terms of the Private Offering (the “Lock-Up Period”); the
undersigned will not, without the prior written consent of CCAC, directly or
indirectly, (i) offer, sell, assign, transfer, pledge, contract to sell, or
otherwise dispose of, or announce the intention to otherwise dispose of, any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock (including, without limitation, shares of Common
Stock or any such securities which may be deemed to be beneficially owned by the
undersigned in accordance with the rules and regulations promulgated under the
Securities Act of 1933, as the same may be amended or supplemented from time to
time (such shares or securities, the “Beneficially Owned Shares”)), (ii) enter
into any swap, hedge or other agreement or arrangement that transfers in whole
or in part, the economic risk of ownership of any Beneficially Owned Shares,
Common Stock or securities convertible into or exercisable or exchangeable for
Common Stock, or (iii) engage in any short selling of any Beneficially Owned
Shares, Common Stock or securities convertible into or exercisable or
exchangeable for Common Stock.

 



 

 

 

 

If (i) CCAC issues an earnings release or material news or a material event
relating to CCAC occurs during the last seventeen (17) days of the Lock-Up
Period, or (ii) prior to the expiration of the Lock-Up Period, CCAC announces
that it will release earnings results during the sixteen (16)-day period
beginning on the last day of the Lock-Up Period, the restrictions imposed by
this Lock-Up Agreement shall continue to apply until the expiration of the
eighteen (18)-day period beginning on the issuance of the earnings release or
the occurrence of the material news or material event.

 

Notwithstanding the foregoing, the undersigned may transfer the undersigned’s
Beneficially Owned Shares (i) as bona fide gifts; (ii) to a trust for the direct
or indirect benefit of the undersigned or the immediate family of the
undersigned; (iii) by operation of law, by will or by intestate succession; or
(iv) as distributions to members, partners or stockholders of the undersigned;
provided that in the case of any transfers or distributions pursuant to clauses
(i) through (iv) of this paragraph, each donee, pledgee, distributee or
transferee shall sign and deliver a lock-up agreement substantially in the form
of this lock-up agreement. For purposes of this Lock-Up Agreement, the term
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin. Further, nothing contained herein shall
prevent the undersigned from exercising any stock option or warrant granted to
the undersigned, provided that no sale of the undersigned’s shares shall occur
until the expiration of the Lock-Up Period.

 

Anything contained herein to the contrary notwithstanding, (i) in no event will
the Lock-Up Period exceed a period of one year from the Closing Date and (ii)
any person to whom shares of Common Stock, securities convertible into or
exercisable or exchangeable for Common Stock or Beneficially Owned Shares are
transferred from the undersigned shall be bound by the terms of this Lock-Up
Agreement.

 

In addition, the undersigned hereby waives, from the date hereof until the
expiration of the Lock-Up Period, any and all rights, if any, to request or
demand registration pursuant to the Securities Act of 1933, as amended, of any
shares of Common Stock or securities convertible into or exercisable or
exchangeable for Common Stock that are registered in the name of the undersigned
or that are Beneficially Owned Shares. In order to enable the aforesaid
covenants to be enforced, the undersigned hereby consents to the placing of
legends and/or stop -transfer orders with the transfer agent of the Common Stock
with respect to any shares of Common Stock, securities convertible into or
exercisable or exchangeable for Common Stock or Beneficially Owned Shares.
Furthermore, the undersigned acknowledges that (i) CCAC is seeking to include
the undersigned’s Common Stock in the Private Offering RS, subject to cut-back
in certain events and (ii) any request to be released from the disposition
restrictions set forth herein will require the prior written approval of both
the Board of Directors of CCAC and Jefferies LLC, the placement agent for the
Private Offering.

 



 

 

 

 

It is understood that if the Merger is not consummated on or before October 24,
2013, this Lock-Up Agreement shall terminate and be of no further force or
effect.

 

 

FOR EXECUTION BY AN INDIVIDUAL:

 

 

By:                                                                                                     

Name:

 

 

 

FOR EXECUTION BY AN ENTITY:

 

Print Name of
Entity:                                                                                                     

 

By:                                                                                                     

Name:

Title:

 



 

 

 

